Citation Nr: 1018174	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  06-13 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

2. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




REMAND

The Veteran had active military service from May 13, 1968, to 
December 12, 1969. He also had other service of 2 years and 9 
days, including a period of active duty for training from 
August 7, 1966, to December 22, 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that a remand by the Board 
confers on a claimant, as a matter of law, the right to 
compliance with the remand order, and that the Secretary of 
Veterans Affairs has a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The Court also held that the Board errs in 
failing to ensure compliance with remand orders of the Board 
or the Court.  Id.  In this case, although the August 2009 
Board remand specified that the Veteran's railroad disability 
records should be obtained, or that an inability to obtain 
the records be documented in the claims file, the Veteran's 
railroad disability records have not been incorporated into 
the claims file, and the record does not document that an 
attempt was made to obtain the records pertaining to the 
Veteran's disability benefits from the Railroad Retirement 
Board.  Because the August 2009 Board remand specifically 
directed the Agency of Original Jurisdiction (AOJ) to again 
search for the records held by the Railroad Retirement Board, 
and an attempt to follow-up on a prior request was not made, 
the Board must now remand for a second time.

Additionally, the August 2009 remand directed the AOJ to 
schedule the Veteran for an examination to determine whether 
diabetes had caused any worsening of the Veteran's 
hypertension.  Despite this directive, no action was taken.  
The claims file shows that the Veteran was not scheduled for 
such an examination after the 2009 remand.  Although 
examinations related to diabetes were completed in June 2005 
and October 2008, no examination to evaluate whether diabetes 
had caused any worsening of hypertension was conducted 
subsequent to the August 2009 Board remand.  As noted above, 
the Court has held that the Board errs in failing to ensure 
compliance with remand orders of the Board or the Court.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, this 
case must be remanded once again, to ensure compliance with 
the terms of the August 2009 Board remand, which specifically 
directed the AOJ to schedule the Veteran for an examination 
to determine whether his diabetes had caused any worsening of 
the Veteran's hypertension.

Lastly, the Board finds that the December 2009 VA 
audiologist's rationale lacks clarity.  Regarding the left 
ear, the audiologist opined that the Veteran's left ear 
hearing loss was not caused by or a result of military 
service.  She explained that hearing sensitivity was within 
normal limits at a 1969 Compensation and Pension (C&P) 
examination, and revealed no significant change in hearing 
sensitivity when compared to the February 1966 hearing 
evaluation copied into the June 24, 1968 note.  In terms of 
the right ear, the examiner opined that the Veteran's right 
ear was not aggravated by military service, explaining that 
the Veteran's 1966 enlistment physical documented a 
"moderate to marked" hearing loss and recommended a hearing 
test, and further noted that a June 24, 1968 note had what 
appeared to be a copied February 1966 hearing examination 
which revealed a mild to moderate hearing loss between 1000-
4000 Hertz in the right ear.  The examiner also stated that 
"the Veteran's initial C&P in 1969 revealed a test/retest 
from this examination."  

The Board finds the December 2009 audiological examination 
report somewhat confusing.  First, the 2009 audiologist 
refers to an "initial C&P examination in 1969", which does 
not appear to be in the claims file.  Of note, is the fact 
that the Veteran was not discharged until December 12, 1969, 
and filed his claim for hearing loss compensation in December 
1969.  The earliest indication of any post-service 
examination was not until a January 1970 letter to the 
Veteran noting that arrangements were being made for an 
examination, and that he would be informed at a later date of 
the time of the audiometric examination.  The record does not 
contain a C&P examination dated in 1969; however, a November 
1969 discharge examination did note normal hearing acuity 
bilaterally.  The December 2009 VA audiologist's opinion is 
confusing because it is unclear what document she is 
referring to in her rationale.

Secondly, the Board finds that the December 2009 opinion 
cannot be used to evaluate whether current hearing loss in 
the left ear was caused by or a result of military service, 
or whether the pre-existing right ear hearing loss was 
permanently aggravated by military service, because too much 
important information contained in the service treatment 
records (STRs) does not appear to have been considered by the 
2009 audiologist.  

An April/May 1966 entrance examination found decreased 
hearing in the right ear, moderate to marked; no left ear 
hearing loss was noted.  A whispered voice test revealed 
right ear hearing of 40/30/15 and left ear hearing was found 
to be normal (15/15).  A May 1968 audiogram reported that 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
45
n/a
65
LEFT
10
25
25
n/a
35

A July 1968 Physical Profile Record showed a diagnosis of 
bilateral neurosensory partial deafness, and stated that the 
Veteran should not be involved with any assignment involving 
habitual or frequent exposure to loud noises or firing of 
weapons or heavy engine noises.  A May 1969 entry noted that 
the hearing loss was due to a forceps delivery, and resulting 
perforated ear drum.  A January 1969 progress note entry 
revealed that the Veteran had right ear hearing loss since a 
trauma at delivery, and stated that the Veteran's hearing 
deficit had subjectively remained about the same until coming 
into the service.  The impression provided was neurosensory 
hearing loss, with the audiogram showing deficits in both 
ears.  The examiner stated that in light of the findings, the 
neurosensory hearing loss that the Veteran experiences is 
probably noise induced and/or the result of prior trauma as a 
child.

A February 1969 audiogram reported that pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
85
n/a
85
LEFT
40
35
25
n/a
20

A February 1969 Physical Profile Record reflected a diagnosis 
of bilateral deafness, partial neurosensory, and noted that 
the Veteran was not medically qualified for duty in Vietnam.  
A February 1969 Clinical Record cover sheet also reflected a 
diagnosis of severe bilateral neuro-sensory hearing loss.  A 
clinical record also dated in February 1969 noted that the 
Veteran had developed a progressive left neurosensory hearing 
loss, and was given an H-3 profile in June 1968.  The 
examiner noted that the Veteran had been in Vietnam for two 
months and stated that the loss of acuity in the left ear was 
progressing.  A February 1969 narrative summary noted that 
the Veteran had progressive right ear hearing loss since 
birth, and left ear hearing loss since being in service (May 
1968), noting that the hearing loss had progressively 
continued while the Veteran was in Vietnam, and stated that 
the Veteran complained of noise exposure while in Vietnam.  
Another entry in February 1969 stated that the Veteran had 
many audiograms since June 1968, and that each audiogram 
showed progressive significant bilateral hearing loss, 
especially in the left ear.  A January 1969 audiogram showed 
right ear pure tone thresholds as 65 decibels at 500 Hertz; 
90 decibels at 200 Hertz; and 95 decibels at 4000 Hertz.  
Evaluation of the left ear revealed pure tone thresholds of 
45 decibels at 500 Hertz; 50 decibels at 1000 Hertz; 50 
decibels at 2000 Hertz; and 45 decibels at 4000 Hertz.  
However, by a November 1969 discharge examination, the 
Veteran's hearing was again found to be normal bilaterally.

Most of the above information was not discussed by the 
December 2009 audiologist; nor was a July 2005 VA examination 
addressed which found that the Veteran's right ear tinnitus 
was at least as likely as not related to military service, 
and the examiner noted that the STRs showed poor inter-test 
reliability suggesting possible malingering, the Board finds 
that an addendum should be obtained from the December 2009 
audiologist which takes into consideration and discusses the 
evidence noted above, which evidence is contained in the 
service treatment records.  The evidence shows normal left 
ear hearing acuity in April/May of 1966 (at entry into 
service), severe left ear hearing loss by January 1969, then 
normal left and right hearing acuity in a November 1969 
discharge examination.  The STRs also contain entries 
specifically stating that the Veteran's hearing loss had 
grown progressively worse, and that it could be due to noise 
exposure.  All pertinent evidence contained in the STRs 
should be discussed by the audiologist.

In summary, in order to comply with the terms of the August 
2009 Board remand, this case must once again be remanded to 
obtain the Veteran's railroad disability records, or to 
document why the records could not be obtained; and secondly, 
to afford the Veteran a VA examination to determine whether 
his diabetes caused worsening of his hypertension, and to 
obtain an audiological opinion regarding whether the 
Veteran's left ear hearing loss was caused by or the result 
of military service, and whether his right ear hearing loss 
was permanently aggravated by military service.

Accordingly, the case is REMANDED for the following actions:

1.  Secure records from the Railroad 
Retirement Board pertaining to the 
Veteran's disability benefits.  If these 
records are not obtained, an explanation 
should be included in the claims file as 
to the efforts made to obtain them and 
why they could not be secured.  

2.  The Veteran should be scheduled for a 
VA examination to determine whether 
diabetes has caused any worsening of his 
hypertension.  The medical probabilities 
of any worsening of hypertension by 
diabetes should be stated.  A detailed 
explanation for the examiner's opinion 
should be provided.

3.  The December 2009 audiologist should 
be requested to write an addendum to her 
2009 opinion which offers an opinion as 
to whether the Veteran's currently 
diagnosed left ear hearing loss is 
attributable to military service, and an 
opinion as to whether the Veteran's right 
ear hearing loss underwent a permanent 
worsening during military service.  In 
forming her opinion, the examiner should 
comment on the evidence of possible 
malingering documented in the November 
1988 and July 2005 VA audiological 
examinations, and whether such an 
assessment is supported by the 
inconsistent/contradictory audiogram 
results contained in the STRs.  The 
examiner should discuss the information 
contained in the STRs that document 
normal left ear hearing acuity in May 
1966 (and a loss of hearing in the right 
ear), progressively worsening left ear 
hearing loss thereafter, as documented in 
a January 1969 audiogram, but then normal 
hearing bilaterally during a November 
1969 discharge examination.  The examiner 
should be asked to read the paragraphs in 
the body of the remand pertaining to 
service connection for hearing loss, 
contained on pages 3 to 6, supra.  (If 
another examination is required to 
address these questions, one should be 
scheduled.  If the December 2009 examiner 
is no longer available, another 
audiologist should be asked to review the 
record and respond.)

The Veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner for review in 
connection with the examinations.  A 
complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examinations and associated with 
the claims file. The AOJ should ensure 
that the examination reports comply with 
this remand and answer the questions 
presented in the examination requests.  
If the reports are insufficient, the 
reports should be returned to the 
examiner for necessary corrective action, 
as appropriate.

The Veteran should be advised that 
failure to appear for any examination as 
requested, and without good cause, may 
result in a denial of his claim. See 38 
C.F.R. § 3.655 (2009).

4. After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the service 
connection issues in light of all 
information or evidence received. If any 
benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

